Citation Nr: 0934726	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2002 to September 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished. 

2.  The Veteran is shown to have participated in combat and 
reported stressors consistent with the circumstances of his 
service.  

3.  The currently demonstrated acquired psychiatric condition 
including PTSD or an adjustment disorder is shown as likely 
as not to be due to stressors or other stressful 
circumstances of the Veteran's service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD or an adjustment disorder is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

In light of the favorable action taken hereinbelow, the Board 
finds that a full discussion of the applicable notice and 
duty to assist provisions of VCAA is not required.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veterans lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102. When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record reflects that the Veteran served in operation 
Iraqi Freedom as an infantryman.  The Board notes that 
Veteran was awarded inter alia, the Purple Heart and the 
Combat Infantryman's Badge.  

In an October 2005 claim, the Veteran asserted having PTSD as 
a result of his military service in Iraq.  In a February 2006 
VA examination, he reported that he had witnessed a fellow 
soldier being shot in the neck and was close enough for this 
man's blood to "squirt" on him.  

The Veteran further reported that he had viewed many dead 
bodies and that on one occasion he witnessed a medic trying 
to revive a captain by placing his hand deep into the 
captain's chest and massaging the heart.  Finally, the 
Veteran recounted being shot in the shoulder by a sniper 
while he was guarding a gas station.  

In light of the Veteran's confirmed combat duty the Board 
concedes that the Veteran's claimed stressors occurred as 
they are consistent with the circumstances of his service.  

A December 2005 VA treatment report notes that the Veteran 
had answered in the positive three of the four VA Screening 
questions for PTSD.  The examiner noted that the Veteran 
suffered from nightmares, had an increased startle response, 
was more irritable than before his service in Iraq, was 
bothered by crowds in that they made "him feel uneasy" and 
preferred not to talk about his war experiences.  The 
examiner diagnosed the Veteran with mild PTSD and assigned a 
GAF score of 70.  

In a February 2006 VA examination the examiner noted that the 
Veteran thought about his time in Iraq on a daily basis, in 
particular his injury.  The Veteran reported feeling "mad" 
when asked about his reaction to these thoughts.  Nightmares, 
waking up in a cold sweat, and being more irritable since 
returning from Iraq have been reported by the Veteran.  

The Veteran reported having been involved in a fight at Fort 
Benning, shortly after returning from Iraq, where authorities 
were brought in, he reported arguing with his girlfriend, 
moving in to his brother's home after returning from Iraq, 
then leaving because, "the arrangement didn't work out" and  
that living with his parents was an "adjustment."  

The Veteran also reported a history of heavy alcohol use, and 
abuse of prescription pain medication.  The examiner 
diagnosed the Veteran with a mild adjustment disorder, and a 
GAF score of 80.  

To the extent that the Board must rely on the competent 
evidence in deciding this case, it also must extend the 
benefit of the doubt to the Veteran when analyzing and 
weighing the conflicting opinions.  

Accordingly, based on a careful review of the entire record, 
the Board finds the evidence to be in relative equipoise in 
showing that the Veteran had an innocently acquired 
psychiatric condition, variously diagnosed as PTSD and an 
adjustment disorder.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, the Board concludes that service connection 
for an innocently acquired psychiatric disorder variously 
diagnosed as PTSD and an adjustment disorder is warranted.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder variously diagnosed as PTSD and an adjustment 
disorder is granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


